DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the reference as used in the current rejection based on the current amendments. It is noted that applicant’s arguments are directed to the amendments of claim 21, however there are no arguments, or amendments of independent claim 27 and the claims dependent therein. Therefore, the rejections of claims 27 and 28 are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alicea (US Patent 8,807,007). Alicea discloses a trigger element of a sear mechanism comprising: a base (110), and a disconnector pad (see annotated figure) directly attached onto a surface of the base facing a sidewall of the trigger element on which a disconnector pad . 

    PNG
    media_image1.png
    751
    798
    media_image1.png
    Greyscale





With regard to claim 23.     The trigger element of claim 21, wherein the disconnector contact surface comprises a width that is smaller than a width of the base of the trigger element. (see Figs.)
With regard to claim 25.     A firearm comprising the trigger element of claim 21. (see Fig. 8)
With regard to claim 26.   The trigger element of claim 21, wherein the disconnector pad processing aperture and the disconnector contact surface are aligned [so as to form a path for a substantially straight wire to pass through the disconnector pad processing aperture to the disconnector contact surface], wherein the base has a length and a width, the length being greater than the width, and the path is generally perpendicular to the length of the base. (see Fig 8)
With regard to claim 27.     A trigger element of a sear mechanism, the trigger element comprising:
a base (see remarks above and annotated Figs)
a disconnector pad directly attached onto the base, wherein the disconnector pad has a contact surface, and a disconnector pad processing aperture formed on a sidewall of the trigger element, wherein the disconnector pad processing aperture and the disconnector contact surface are aligned [so as to form a path for a substantially straight wire to pass through the disconnector pad processing aperture to the disconnector contact surface], wherein the path is generally parallel to an axis of rotation of the trigger element (it is noted that the trigger element can be rotated about any axis), wherein the disconnector pad is not removable from the base (it is not disclosed that it is removable).
With regard to claim 28. A firearm comprising the trigger element of claim 27. (see Fig. 8)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alicea as applied to claims 21 above. Alicea discloses the width of the disconnector contact surface being smaller than the width of the base of the trigger element but does not expressly disclose the size ratio of the disconnector contact surface and the base of the trigger element wherein the width of the disconnector contact surface is 0.1 to 0.9 times the width of the base of the trigger element.  It would have been an obvious matter of design choice to make the trigger mechanism of Alicea with the specific ratios, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641